135 F.3d 1419
11 Fla. L. Weekly Fed. C 1115
John S. FREUND, Petitioner-Appellant.v.Robert A. BUTTERWORTH, Attorney General, Respondent-Appellee.
No. 93-5317.
United States Court of Appeals,Eleventh Circuit.
Feb. 25, 1998.

Paul Morris, Coral Gables, FL, for Petitioner-Appellant.
Robert W. Butterworth, Atty. Gen., Tallahassee, FL, Melvina Flaherty, Office of the Atty. Gen., West Palm Beach, FL, Myra J. Fried, Asst. Atty. Gen., West Palm Beach, FL, for Respondent-Appellee.
Appeal from the United States District Court for the Southern District of Florida (No. 93-8213-CIV-UUB), Ursula Ungaro-Benages, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion July 16, 1997, 11th Cir., 117 F.3d 1543).
Before HATCHETT, Chief Judge, TJOFLAT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK, CARNES, HULL and MARCUS, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc.  The previous panel's opinion is hereby VACATED.



*
 Judge Rosemary Barkett has recused herself and will not participate.  Senior Judge Peter T. Fay has elected to not participate in further proceedings in this matter pursuant to 28 U.S.C. § 46(c)